Citation Nr: 1018839	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for service-connected posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions in March 2007 and 
March 2009 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran files a 
claim for the affliction his mental condition, whatever that 
is, causes him, VA must construe the claim to include any and 
all of the Veteran's currently diagnosed psychiatric 
disabilities.  Id.  The Board therefore has recharacterized 
the third issue on appeal as indicated above to encompass the 
depression and passive aggressive behavior claimed by the 
Veteran as well as any other psychiatric disorder (other than 
PTSD), such as depression, reflected in the medical evidence 
of record.

The issues of entitlement to an initial evaluation in excess 
of 30 percent disabling for service-connected PTSD and 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for hepatitis.  The Veteran was notified 
of the decision and of his appellate rights, but did not 
appeal that determination.

2.  The evidence received subsequent to the June 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hepatitis.


CONCLUSIONS OF LAW

1.  The RO's June 1994 decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2009).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hepatitis.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified 
that VA must notify a claimant of both the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in December 2006 of the evidence 
required to reopen his claim of entitlement to service 
connection for hepatitis, the elements for establishing 
service connection, which elements were found insufficient 
when his claim previously was denied, and the evidence not of 
record necessary to substantiate those elements.  This letter 
also notified him of his and VA's respective duties for 
obtaining evidence as well as how VA determines disability 
ratings and effective dates if service connection is awarded.  
As this letter fully addressed all notice elements, the Board 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination or opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, Social Security Administration (SSA) 
treatment records, and private treatment records from Dr. 
H.F.  However, no VA medical examination or opinion was 
afforded to the Veteran.  The Board notes that VA does not 
have a duty to provide such an examination or opinion if a 
claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  As discussed below, there is no new and material 
evidence to merit reopening the Veteran's claim.  A medical 
examination or opinion thus is not warranted in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review therefore may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen

In a July 1983 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for hepatitis 
because, although the Veteran had hepatitis on one occasion 
in service, he did not manifest any residuals of hepatitis 
thereafter.  An application to reopen this claim was denied 
by the RO in a June 1994 rating decision.  The pertinent 
evidence of record as of this decision included the Veteran's 
service treatment records, service personnel records, and a 
May 1983 VA medical examination.

Immediately after the issuance of the June 1994 rating 
decision, the Veteran was notified of the RO's determinations 
and of his appellate rights.  He did not appeal the decision, 
and as such it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, the Secretary shall reopen and 
readjudicate a final decision that has been disallowed if new 
and material evidence pertaining to the claim is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the June 1994 rating decision, VA treatment 
records, private treatment records from Dr. H.F., SSA 
records, and a telegram dated in March 1971 were associated 
with the claims file.  No mention of hepatitis is contained 
in Dr. H.F.'s treatment records or the records from SSA.  VA 
treatment records refer to this disease only when setting 
forth the Veteran's past medical history.  The telegram, 
which was sent to the Veteran's wife by the United States 
Navy, noted that the Veteran was hospitalized but in 
satisfactory condition due to a liver problem.

The records from VA, Dr. H.F., and SSA are new in that they 
were not considered as part of a previous adjudication of the 
Veteran's claim.  However, they are not material.  Absent 
from them is any indication that the Veteran currently has a 
hepatitis disability, to include manifestation of any 
residuals of hepatitis.  As the new evidence does not address 
the fact that was unestablished in the previous rating 
decision, the Board finds that it does not raise a reasonable 
possibility of substantiating the Veteran's claim.

The telegram also is new in that it was not considered as 
part of the previous adjudication of the Veteran's claim.  
Yet it too is not material.  Given that it is over 39 years 
old, the telegram is not relevant to a determination of 
whether the Veteran has a current hepatitis disability.  The 
deficiency found in the past denial of the Veteran's claim 
therefore remains.  Because of this, the telegram does not 
raise a reasonable possibility of substantiating the claim.  
It further is redundant of the evidence of record when the 
June 1994 rating decision was issued.  At this time, the 
Veteran's service treatment records were reviewed.  These 
records indicate that the Veteran was hospitalized with 
anicteric hepatitis, a liver problem, in 1971.  The telegram 
essentially repeats this information.

Having determined that all of the above considered evidence 
is new but not material pursuant to 38 C.F.R. § 3.156(a), and 
that the telegram additionally is redundant of the evidence 
considered in the June 1994 rating decision, the Veteran's 
claim of entitlement to service connection for hepatitis 
cannot be reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for hepatitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claims of entitlement to an initial evaluation 
in excess of 30 percent disabling for service-connected PTSD 
and entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as depression, 
must be remanded for the reasons set forth below.

When a Veteran timely files a notice of disagreement (NOD) 
with an adverse decision of the AOJ regarding his claim, VA 
shall prepare a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d)(1) (West 2002 & Supp. 2009).  If no SOC addressing 
the issue in disagreement is prepared, the Board shall remand 
the matter to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The RO granted the Veteran service connection for PTSD and 
evaluated this disability as 30 percent disabling in a March 
2009 rating decision.  In May 2009, the Veteran indicated on 
a VA Form 9 that he desired to appeal this decision because 
his PTSD "warrants a higher evaluation."  His VA Form 9 
therefore constitutes a NOD with respect to the issue of 
entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD.  See 38 C.F.R. § 20.201 (2009) (a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result will constitute a NOD); see also Anderson v. 
Principi, 18 Vet. App. 371, 374 (2004); Acosta v. Principi, 
18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 
(2002).  The RO recognized such in a May 2009 letter to the 
Veteran concerning his disagreement with PTSD "at the 30% 
rate."  To date, however, the RO has not issued a SOC 
addressing this matter.  A remand is accordingly necessary so 
that one may be prepared.

With respect to his claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, the Board notes that the Veteran complained 
specifically of passive aggressive behavior and depression.  
VA treatment records reveal that he was diagnosed with 
depression in December 2005 and has received intermittent 
psychiatric treatment since then.  Because the Veteran's 
acquired psychiatric disorder, particularly depression, may 
be manifestations of his service-connected PTSD, the Board 
finds the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD inextricably 
intertwined with the issue of entitlement to an evaluation in 
excess of 30 percent disabling for service-connected PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  
Resolution of the Veteran's claim of entitlement to an 
evaluation in excess of 30 percent disabling for service-
connected PTSD, to include a determination on whether his 
acquired psychiatric disorder, particularly depression, is a 
manifestation of PTSD, therefore is necessary before the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is adjudicated.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of the 
remand.  It also may include, if 
necessary, affording the Veteran an 
appropriate VA medical examination and 
obtaining a medical opinion to 
determine matters such as whether his 
acquired psychiatric disorder other 
than PTSD, particularly depression, is 
a manifestation of PTSD.

2.  Provide the Veteran and his 
representative with a SOC regarding his 
disagreement with the initial 
evaluation of his PTSD as 30 percent 
disabling.  The SOC must contain the 
information required by 38 U.S.C.A. 
§ 7105(d)(1) and 38 C.F.R. § 19.29.  It 
also must notify the Veteran that this 
issue shall be returned to the Board if 
and only if a timely substantive appeal 
is filed.

3.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder other than PTSD.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


